[Cite as Hines v. Allen Corr. Inst., 2011-Ohio-6572.]

                                       Court of Claims of Ohio
                                                                               The Ohio Judicial Center
                                                                       65 South Front Street, Third Floor
                                                                                  Columbus, OH 43215
                                                                        614.387.9800 or 1.800.824.8263
                                                                                   www.cco.state.oh.us




DEON HINES                                              Case No. 2011-03766-AD

        Plaintiff                                       Acting Clerk Daniel R. Borchert

        v.                                              MEMORANDUM DECISION

ALLEN CORR. INST.

        Defendant


                                           FINDINGS OF FACT
        {¶1}     Plaintiff, Deon Hines, an inmate incarcerated at defendant's Allen
Correctional Institution (ACI), has alleged that his personal property was lost or stolen
while under the control of ACI staff. Plaintiff recalled that on June 5, 2010, after he and
his cellmate were in a fight, both were removed from the cell and transferred to a
segregation unit. Incident to the transfer, plaintiff’s personal property was inventoried,
packed, and delivered into the custody of ACI personnel. Plaintiff maintained that his
property was mixed in with his cellmate’s property and that some of plaintiff’s
belongings were subsequently discarded. Specifically, plaintiff alleged the following
items were missing: one brush-$2.71, one padlock-$4.71, one surge protector-$6.23,
one pair shower shoes-$3.15, two bowls-$8.76, fingernail clippers-$.77, two pens-$.92,
one deck of cards-$1.96, one dictionary-$2.28, one alarm clock-$7.91, thermal mug-
$2.81, one plastic tumbler-$.96, one pair of socks-$1.06, one set of earbuds-$4.48, one
water bottle-$3.67, and 29 photographs plaintiff valued at $5.00 each-$145.00.
        {¶2}     Plaintiff has contended his property was lost as a proximate result of
negligence on the part of ACI personnel. Plaintiff has consequently, filed this complaint
seeking to recover $197.38, the stated estimated value of his alleged lost property
items. Payment of the filing fee was waived.
        {¶3}     Plaintiff submitted copies of relevant property inventory sheets and
theft/loss reports completed at ACI.
       {¶4}   Defendant filed an investigation admitting liability for the loss of plaintiff’s
claimed items. However, defendant contended plaintiff has not produced sufficient
evidence to prove the value of his lost property amounted to $197.38. Defendant has
admitted liability for property loss in the amount of $52.38.
       {¶5}   In his response to defendant's investigation report, plaintiff insisted the
photographs had a value of at least $3.00 each and that he should also be
compensated for postage costs to have the photographs mailed to him.             Plaintiff     did
not submit any evidence to establish the amount he paid to have the photographs
mailed to him or that the photographs were worth $3.00 per photograph.
                                  CONCLUSIONS OF LAW
       {¶6}   Negligence by defendant has been shown. Baisden v. Southern Ohio
Correctional Facility (1977), 76-0617-AD; Stewart v. Ohio National Guard (1979), 78-
0342-AD.
       {¶7}   As trier of fact, this court has the power to award reasonable damages
based on evidence presented. Sims v. Southern Ohio Correctional Facility (1988), 61
Ohio Misc. 2d 239, 577 N.E. 2d 160.
       {¶8}   Damage assessment is a matter within the function of the trier of fact.
Litchfield v. Morris (1985), 25 Ohio App. 3d 42, 25 OBR 115, 495 N.E. 2d 462.
Reasonable certainty as to the amount of damages is required, which is that degree of
certainty of which the nature of the case admits. Bemmes v. Pub. Emp. Retirement
Sys. Of Ohio (1995), 102 Ohio App. 3d 782, 658 N.E. 2d 31. The standard measure of
damages for personal property loss is market value. McDonald v. Ohio State Univ.
Veterinary Hosp. (1994), 67 Ohio Misc. 2d 40, 644 N.E. 2d 750.
       {¶9}   The court finds defendant liable to plaintiff in the amount of $95.88. See
Bard v. Dept. of Rehab. & Corr., Ct. of Cl. No. 2004-08642-AD, 2005-Ohio-1390;
Williams v. Dept. of Rehab. & Corr., Ct. of Cl. No. 2009-06681-AD, 2010-Ohio-3634.


                                Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us
DEON HINES

        Plaintiff

        v.

ALLEN CORR. INST.

        Defendant

        Case No. 2011-03766-AD

Acting Clerk Daniel R. Borchert

ENTRY OF ADMINISTRATIVE
DETERMINATION

        Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $95.88. Court costs are assessed against defendant.




                                                 DANIEL R. BORCHERT
                                                 Acting Clerk

Entry cc:

Deon Hines, #476-521                             Gregory C. Trout, Chief Counsel
2338 N. West Street                              Department of Rehabilitation
P.O. Box 4501                                    and Correction
Lima, Ohio 45802-4501                            770 West Broad Street
                                                 Columbus, Ohio 43222

7/25
Filed 8/4/11
Sent to S.C. reporter 12/20/11